              Case 17-20610-RAM Doc 140 Filed 02/27/19 Page 1 of 2
                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                             MIAMI-DADE DIVISION
                               www.flsb.uscourts.gov

In re:
PAMELA ZENA WHITE,                                          Case No.: 17-20610-RAM
                                                            Chapter 13
            Debtor.
____________________________________/

                 OBJECTION TO CLAIM ON SHORTENED NOTICE
               AMENDED CLAIM # 7 OCWEN LOAN SERVICING, LLC.

            IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                              TO YOUR CLAIM

         This objection seeks either to disallow or reduce the amount or change the priority
status of the claim filed by you or on your behalf. Please read this objection carefully to
identify which claim is objected to and what disposition of your claim is recommended. Upon
the filing of this objection an expedited hearing on this objection will be scheduled on the date
already scheduled for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:

         Debtor intends to payoff the amounts owed in the Amended Claim subject to the
objections made here:
         A. Debtor objects to paying interest on $20,292.96 as it would amount to paying interest
on interest.
         B. Debtor objects to the fees, costs due in the amount of $8,609.55 because the entire
foreclosure case was frivolous. The foreclosure case was not necessary if Ocwen has either
repaired the damage to the home or given the $85K credit which Ocwen has held in escrow since
the fire accident.
         C. Debtor disputes the amounts owed for escrow deficiency and does not believe interest
should be paid on this amount.
         D. Ocwen earned interest on the $85K they have held in escrow, and Debtor believes that
interest should be credited towards the principal amount ($22,867.54) owed as per the amended
claim.

The undersigned acknowledges that this objection and the notice of hearing for this objection
will be served on the claimant and the debtor at least 14 days prior to the confirmation hearing
date and that a certificate of service conforming to Local Rule 2002-1(F) must be filed with the
court when the objection and notice of hearing are served.

DATED: 02/27//2019                                   .




LF-70
             Case 17-20610-RAM        Doc 140     Filed 02/27/19    Page 2 of 2



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above Debtor’s Objection to
Amended Claim of Ocwen Loan Servicing, LLC., was served on this 27th day of February, 2019,
by ECF only to all parties registered on the ECF system, and by U.S. Mail to: Ocwen Loan
Servicing, LLC., Attn: Bankruptcy Department, P.O. Box 24605, WPB, Florida 33416-4605 &
Diangelo S. Frazer, Authorized agent for Secured Creditor, Robertson, Anschutz & Schnied,
P.L., 6409 Congress Ave # 100, Boca Raton, FL 33487.


                                                         DCS LAW GROUP, P.A.
                                                         8751 W. Broward Blvd
                                                         Suite 301
                                                         Plantation, Florida 33324
                                                         (954) 358-5911 (Telephone)
                                                         (954) 357-2267 (Facsimile)
                                                         www.DsouzaLegalGroup.com
                                                         Email: Dtdlaw@aol.com

                                                     By: /s/ Elias Leonard Dsouza
                                                         Elias Leonard Dsouza, Esq.
                                                         Florida Bar No. 399477




LF-70
